Opinion by
Oliver, P. J.
In accordance with stipulation of counsel that the merchandise in question is the same in all material respects as that the subject of Gershgorn v. United States (6 Cust. Ct. 72, C. D. 429), except that the instant merchandise is also prepared for the setting of precious or semiprecious stones. In accordance therewith and the trade agreement with Switzerland (T. D. 48093), cited in the stipulation, the watch bracelets in question were held dutiable at 40 cents each and 30 percent ad valorem as claimed.